 

 

Case 4:20-cv-01736 Document 34 Filed on 12/31/20 in TXSD Page 1 of 2

United States Courts
Southern District of Texas
FILED

United States Court of Appeals pecempan st 2020
for the HF tfth Circuit David J. Bradley, Clerk of Court

United States Court of Appeals

 

Certified as a true copy and issued a rifth Cirouit
as the mandate on Dec 31, 2020 FILED
Attest: J No. 20-20495 December 9, 2020
uf W Summary Calendar
Clerk, U.S. Court of £4 eth Circuit Lyle W. Cayce
Clerk
ANDREW WILLEY,
Plaintiff—Appellant,
versus

HARRIS COUNTY DISTRICT ATTORNEY,

Defendant—Appellee.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:20-CV-1736

 

Before KING, SMITH, and WILSON, Circuit Judges.

JUDGMENT

This cause was considered on the record on appeal and the briefs on
file.

IT IS ORDERED and ADJUDGED that the appeal is
DISMISSED.
 

 

Case 4:20-cv-01736 Document 34 Filed on 12/31/20 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

December 31, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court
515 Rusk Street

Room 5300

Houston, TX 77002

No. 20-20495 Willey v. Harris County DA
USDC No. 4:20-CV-1736

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.

Sincerely,

LYLE W. CAYCE, Clerk

ra } J
a Wg re
By:
Jann M. Wynne, Deputy Clerk
504-310-7688

 

cc: Mr. Scott Anthony Durfee
Mr. Nathan Fennell
Mr. Charles Gerstein
